                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4    RONNIE LOUVIER,                                     Case No. 19-cv-03942-JD
                                                       Petitioner,
                                   5
                                                                                            ORDER RE APPOINTED
                                                v.                                          COUNSEL AND STAY
                                   6

                                   7    ROBERT NEUSCHMID,
                                                       Respondent.
                                   8

                                   9

                                  10          Petitioner, a state prisoner, filed a pro se petition for a writ of habeas corpus pursuant to 28

                                  11   U.S.C. § 2254. Petitioner was convicted in San Francisco County which is in this district, so

                                  12   venue is proper here. See 28 U.S.C. § 2241(d). He has paid the filing fee.
Northern District of California
 United States District Court




                                  13                                            BACKGROUND

                                  14          In 2009, a jury found petitioner guilty of murder, intentional discharge of a firearm,

                                  15   unlawful possession of a firearm, possession of cocaine base and possession of a controlled

                                  16   substance. Petition at 1. In 2012 the California Court of Appeal affirmed the conviction and the

                                  17   California Supreme Court denied review. Id. at 15-16. Petitioner filed various state habeas

                                  18   petitions from 2015 to 2017 containing claims similar to the claims in this petition. Id. at 16. An

                                  19   evidentiary hearing was held in 2017 in the superior court, but the petition was denied. Id. at 17.

                                  20   The California Supreme Court denied review on July 11, 2018. Id.

                                  21                                              DISCUSSION

                                  22
                                          STANDARD OF REVIEW
                                  23
                                              This Court may entertain a petition for writ of habeas corpus “in behalf of a person in
                                  24
                                       custody pursuant to the judgment of a State court only on the ground that he is in custody in
                                  25
                                       violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a); Rose v.
                                  26
                                       Hodges, 423 U.S. 19, 21 (1975). Habeas corpus petitions must meet heightened pleading
                                  27
                                       requirements. McFarland v. Scott, 512 U.S. 849, 856 (1994). An application for a federal writ of
                                  28
                                   1   habeas corpus filed by a prisoner who is in state custody pursuant to a judgment of a state court

                                   2   must “specify all the grounds for relief available to the petitioner ... [and] state the facts supporting

                                   3   each ground.” Rule 2(c) of the Rules Governing § 2254 Cases, 28 U.S.C. § 2254. “‘[N]otice’

                                   4   pleading is not sufficient, for the petition is expected to state facts that point to a ‘real possibility

                                   5   of constitutional error.’” Rule 4 Advisory Committee Notes (quoting Aubut v. Maine, 431 F.2d

                                   6   688, 689 (1st Cir. 1970)).

                                   7
                                                 LEGAL CLAIMS
                                   8
                                                 As grounds for federal habeas relief, petitioner asserts that: (1) he is actually innocent; (2)
                                   9
                                       he received ineffective assistance of counsel; (3) there was juror misconduct; (4) his due process
                                  10
                                       rights were violated under Brady v. Maryland, 373 U.S. 83 (1963); and (5) there was cumulative
                                  11
                                       error. Petitioner has also filed a motion to stay the case while he exhausts some or all of these
                                  12
Northern District of California
 United States District Court




                                       claims.
                                  13
                                                 The Sixth Amendment right to counsel does not apply in habeas corpus actions. Knaubert
                                  14
                                       v. Goldsmith, 791 F.2d 722, 728 (9th Cir. 1986). But 18 U.S.C. § 3006A(a)(2)(B) authorizes a
                                  15
                                       district court to appoint counsel to represent a habeas petitioner whenever “the court determines
                                  16
                                       that the interests of justice so require.” The Court finds that the interests of justice warrant the
                                  17
                                       appointment of counsel. There are complex issues of law and possibly complicated procedural
                                  18
                                       issues that may need to be addressed. This matter is REFERRED to the Federal Public Defender
                                  19
                                       to find representation for petitioner. If petitioner does not want to be represented by an attorney or
                                  20
                                       if he is financially able to employ counsel, he must inform the Court as soon as possible.
                                  21
                                                 The Clerk is asked to serve a copy of this order to the Office of the Federal Public
                                  22
                                       Defender to obtain a lawyer for the Court to appoint. The case is STAYED pending further order.
                                  23
                                                 IT IS SO ORDERED.
                                  24
                                       Dated: September 4, 2019
                                  25

                                  26

                                  27                                                                    JAMES DONATO
                                                                                                        United States District Judge
                                  28
                                                                                            2
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        RONNIE LOUVIER,
                                   4                                                        Case No. 19-cv-03942-JD
                                                       Plaintiff,
                                   5
                                                v.                                          CERTIFICATE OF SERVICE
                                   6
                                        ROBERT NEUSCHMID,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on September 4, 2019, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Ronnie Louvier ID: AH4555
                                       California State Prison, Solano
                                  18   P.O. Box 4000
                                       Vacaville, CA 95696-4000
                                  19
                                       Federal Public Defenders Office
                                  20   450 Golden Gate Ave.
                                       Sa Francisco, CA 94102
                                  21

                                  22
                                       Dated: September 4, 2019
                                  23

                                  24                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  25

                                  26

                                  27                                                      By:________________________
                                                                                          LISA R. CLARK, Deputy Clerk to the
                                  28
                                                                                          Honorable JAMES DONATO
                                                                                          3
